354 S.W.3d 248 (2011)
Raymond L. HERNDON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72805.
Missouri Court of Appeals, Western District.
November 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Susan L. Hogan, Kansas City, MO, for appellant,
Shaun J. Mackelprang and Karen L, Kramer, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Raymond Herndon appeals the circuit court's denial of his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing, with respect to his convictions of five counts of first-degree child molestation and four counts of first-degree statutory sodomy. Herndon claims that his attorney provided him with ineffective assistance when counsel failed to request lesser-included offense instructions on each count. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).